Case 1:19-cv-02438 Document 2 Filed 03/19/19 Page 1 of 4
Case 1:19-cv-02438 Document 2 Filed 03/19/19 Page 2 of 4
             Case 1:19-cv-02438 Document 2 Filed 03/19/19 Page 3 of 4



Joseph M. Torsella, in his Official Capacity as Treasurer of the Commonwealth of Pennsylvania
                                    v. Bank of America, et al.,

                                      SCHEDULE A

BANK OF AMERICA, N.A.
Corporate Center
100 North Tryon Street
Charlotte, NC 28255
(Mecklenburg County)

BARCLAYS BANK PLC
745 Seventh Avenue, 16th Floor
New York, NY 10019
(New York County)

BARCLAYS CAPITAL INC.
745 Seventh Avenue
New York, NY 10019
(New York County)

BNP PARIBAS SECURITIES CORP.
787 Seventh Avenue
New York, NY 10019
(New York County)

CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street
New York, NY 10013
(New York County)

CREDIT SUISSE AG
11 Madison Avenue
New York, NY 10010
(New York County)

CREDIT SUISSE SECURITIES (USA) LLC
11 Madison Avenue, 24th Floor
(New York County)
New York, NY 10010

DEUTSCHE BANK AG
60 Wall Street, 4th Floor
New York, NY 10005
(New York County)



                                             1
            Case 1:19-cv-02438 Document 2 Filed 03/19/19 Page 4 of 4



DEUTSCHE BANK SECURITIES INC.
60 Wall Street, 4th Floor
New York, NY 10005
(New York County)

FIRST TENNESSEE BANK, N.A.
165 Madison Avenue
Memphis, TN 38103
(New York County)

FTN FINANCIAL SECURITIES CORP.
845 Crossover Lane, Suite 150
Memphis, TN 38117
(New York County)

GOLDMAN SACHS & CO. LLC
200 West Street, 29th Floor
New York, NY 10282
(New York County)

JPMORGAN CHASE BANK, N.A.
270 Park Avenue
New York, NY 10017
(New York County)

J. P. MORGAN SECURITIES LLC
277 Park Avenue
New York, NY 10172
(New York County)

MERRILL LYNCH, PIERCE, FENNER & SMITH INC.
One Bryant Park
New York, NY 10036
(New York County)

UBS SECURITIES LLC
1285 Avenue of the Americas
New York, NY 10019
(New York County)




                                       2
